Citation Nr: 1218865	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  11-22 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

What evaluation is warranted for posttraumatic stress disorder (PTSD) from February 18, 2010?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel






INTRODUCTION

The Veteran served on active duty from November 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2011, the Board remanded the issue of entitlement to payment or reimbursement of non-VA medical expenses incurred at a private hospital from October 5 to October 10, 2008.  That remand was on appeal from a decision by the VA North Florida/South Georgia Veterans Health System.  That remand is still pending.  If and when that claim is returned to the Board, it will be addressed in a separate decision.  

The appeal regarding the evaluation for PTSD is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2010, the RO granted entitlement to service connection for PTSD and assigned a 50 percent evaluation effective February 18, 2010.  The Veteran disagreed with the evaluation and subsequently perfected this appeal.  In his August 2011 VA Form 9, the Veteran indicated that he wanted a travel board hearing.  There is no indication that this hearing has been scheduled.  

The Board notes that the question regarding what initial rating is warranted for posttraumatic stress disorder was not before the undersigned at the July 2011 travel board hearing concerning the appellant's reimbursement claim.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board hearing at the RO in St. Petersburg, Florida.  Provide him and his representative reasonable advance notice of the date, time, and location of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


